




    
FIRST AMENDMENT
TO
OPERATING AGREEMENT
OF
TAUBMAN LAND ASSOCIATES LLC




THIS FIRST AMENDMENT TO OPERATING AGREEMENT (this “Amendment”) is entered into
as of the 1st day of November, 2012, by TRG SUNVALLEY LLC, a Delaware limited
partnership and TAUB-SV, LLC, a Delaware limited liability company (the
successor by merger of TILV-SV, LLC) (individually, a “Member” and together,
“Members”), and Julia A. McCullough and Beth L. Peoples, as Independent Managers
(the “Independent Managers”), based upon the following:


A.Members, the owners of one hundred percent (100%) of the limited liability
company interests in Taubman Land Associates LLC (the “Company”), are parties to
that certain Operating Agreement dated as of October 20, 2006 (the “Original
Operating Agreement;” the Original Operating Agreement as amended by this
Amendment is referred to as the “Operating Agreement”).


B.Concurrently with the execution of this Amendment, the Company is refinancing
the mortgage loan encumbering the Company's interest in certain real property
located in the Contra Costa County, California and more particularly described
on Exhibit A to the Operating Agreement (the “Property”).


C.In connection with the refinancing, it is necessary to amend the Original
Operating Agreement as hereinafter provided.


NOW, THEREFORE, intending to be legally bound, Members and the Independent
Managers hereby agree as follows:


1.Unless defined herein, capitalized terms used in this Amendment shall have the
meanings ascribed to them in the Original Operating Agreement or, if not defined
in the Original Operating Agreement, in the Loan Documents.


2.Section 1.3 of the Original Operating Agreement is hereby deleted in its
entirety and replaced with the following:


Section 1.3.    Purposes.


The Company has been organized pursuant to the Limited Liability Company Law and
in accordance with this Agreement, for the following purposes: (A) owning,
holding, selling, leasing, transferring, exchanging, managing, operating,
expanding, renovating, improving and financing that certain real property
consisting of approximately 68 acres located in Concord, California, which has
been ground leased in part to SunValley Shopping Center LLC, as successor in
interest, by various assignments, of Del E. Webb Corporation, an Arizona
corporation, and ground leased in part to Sears, Roebuck & Co., and which has
been developed as a regional retail shopping center known as “SunValley Shopping
Center” (as more particularly described on Exhibit A attached hereto, the
“Property”) and any other property that the Company shall acquire, directly or
indirectly, that is related to the Property, all business incidental thereto,
(B) obtaining and performing its obligations under the Mortgage Loan (as




--------------------------------------------------------------------------------




defined below), (C) refinancing the Property in connection with a permitted
repayment or defeasance of the Mortgage Loan, and (D) transacting lawful
business for which the Company may be organized under the Limited Liability
Company Law that is incidental, necessary or appropriate to accomplish the
foregoing.


3.Article I of the Original Operating Agreement is hereby amended by inserting
the following Section 1.12 after Section 1.11 therein:


1.12    Limitations on Company Activities.


(a)    Notwithstanding any other provisions contained in this Agreement or in
any other document governing the formation, management, or operating of the
Company, so long as the Mortgage Loan is Outstanding, the Members shall cause
the Company to do, and the Company shall do, the following:


    (i)    will pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same shall become due
(unless the same is subject to good faith dispute by the Company, in appropriate
proceedings therefor, and for which adequate reserves have been established in
accordance with GAAP) to the extent, but only to the extent, there is current
sufficient cash flow generated by and available from the Property; provided,
however, that this provision shall not be deemed to require any direct or
indirect equity owner of the Company to make any loans or capital contributions
to the Company to comply with this provision;


(ii)    will do all things necessary to observe organizational formalities and
preserve its existence, and will not, nor will it permit any member of the
Company to, amend, modify or otherwise change the Company's operating agreement
or other organizational documents in any material respect which adversely
affects the Company's existence as a single purpose entity or its other
obligations with respect to the Mortgage Loan without the prior written consent
of Lender;


(iii)    will maintain all of its books, records, financial statements and bank
accounts separate from those of any other Person and, except as required or
permitted under GAAP, its assets have not been and will not be listed as assets
on the financial statement of any other Person;


(iv)    will file its own tax returns and will not file a consolidated federal
income tax return with any other Person (except that the Company may file or may
be part of a consolidated federal tax return to the extent (i) required or
permitted by applicable law, or (ii) it is treated as a “disregarded” entity for
tax purposes and is not required to file tax returns under applicable law);
provided, however, that there shall be an appropriate notation indicating the
separate existence of the Company;


(v)    will be and shall hold itself out to the public as, a legal entity
separate and distinct from any other Person (including any Affiliate of the
Company), shall use good faith efforts to correct any known misunderstanding
regarding its status as a separate entity, has and shall conduct business in its
own name (provided, that the Company shall not be precluded from identifying the
Property in connection with a “Taubman” mall);






--------------------------------------------------------------------------------




(vi)    will hold all of its assets in its own name and will maintain and
account for its assets in such a manner that it will not be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other person or entity;


(vii)    will allocate fairly and reasonably any overhead expenses that are
shared with any Affiliate, including, without limitation, paying for office
space and services performed by any employee of an Affiliate;


(viii)    will employ or engage a service provider to provide a sufficient
number of employees in light of its contemplated business operations and pay the
salaries of its own employees from its own funds to the extent there is
sufficient cash flow generated by and available from the Property; provided,
however, that (A) the Company shall not be obligated to have any employees and
(B) this provision shall not be deemed to require any direct or indirect equity
owner of the Company to make any loans or capital contributions to comply with
this provision;


(ix)    to the fullest extent permitted by law, will conduct its business so
that the assumptions made with respect to it in the Insolvency Opinion shall be
true and correct in all material respects.


(b)    Notwithstanding any other provisions contained in this Agreement, so long
as the Mortgage Loan is Outstanding, the Members shall cause the Company not to
do, and the Company shall not do, any of the following:


(i)    own any asset or property other than (A) the Property, and (B) incidental
personal property necessary for and used or to be used in connection with the
ownership, management or operation of the Property;


(ii)    engage in any business or activities other than (A) owning, holding,
selling, leasing, transferring, exchanging, managing, operating, expanding,
renovating, improving and financing the Property and the other assets described
in clauses (A) and (B) of subsection 1.12(b)(i), and all business incidental
thereto, (B) obtaining and performing its obligations under the Mortgage Loan,
(C) refinancing the Property in connection with a permitted repayment or
defeasance of the Mortgage Loan and (D) transacting lawful business for which
the Company may be organized under the Limited Liability Company Law that is
incidental, necessary or appropriate to accomplish the foregoing.


(iii)    enter into any contract or agreement with any Affiliate of the Company
other than the Management Agreement, the Shopping Center Ground Lease and
contracts or agreements that are intrinsically fair, commercially reasonable and
substantially similar to those that would be available on an arms-length basis
with third parties not so affiliated with the Company;


(iv)    create, incur or assume any Indebtedness other than (A) the Mortgage
Loan, (B) additional Indebtedness expressly permitted under the Loan Agreement;


(v)    make any advance payments other than in the ordinary course of its
business or loans to any Person and shall not acquire obligations or securities
of any Affiliate of the Company;






--------------------------------------------------------------------------------




(vi)    unless required to do so by law, engage in, seek or consent to the
dissolution, winding up, liquidation, consolidation, merger or sale of all or
substantially all of its assets, except as permitted by the Loan Documents or in
connection with a defeasance of the Loan as permitted under the Loan Documents;


(vii)    commingle its funds or assets with those of any other Person;


(viii)    guarantee or become obligated for the debts of any other Person and
will not hold itself out as being responsible for the debts or obligations of
any other Person except as permitted pursuant to the Loan Documents;


(ix)    pledge its assets to secure the obligations of any other Person other
than with respect to (A) the Mortgage Loan, (B) equipment leases entered into in
the ordinary course in connection with the Property, only as to the underlying
equipment itself, and (C) other secured indebtedness expressly permitted under
the Loan Documents.


4.Article II is hereby amended by inserting the following definitions in the
appropriate alphabetical order


“Approved ID Provider” means each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, (A) if
Independent Managers are appointed after the date hereof, the foregoing shall
only be deemed Approved ID Providers to the extent still acceptable to the
Rating Agencies as of the time of such appointment and (B) additional national
providers of Independent Managers may be deemed added to the foregoing hereunder
to the extent approved in writing by Lender, and which are acceptable to the
Rating Agencies as of the time of appointment.


“Independent Manager” means a natural person who (i) has not been at the time of
such individual's initial appointment, and shall not have been at any time
during the preceding five (5) years, and shall not be at any time while serving
as Independent Manager, either (A) a shareholder (or other equity owner) of, or
an officer, director, partner, member, manager, attorney, counsel or employee
of, the Company or any of its shareholders, partners, members, subsidiaries or
Affiliates (with the exception of serving as an independent manager, independent
director or independent trustee, as the case may be, of the Company or any
affiliate of the Company), (B) a creditor of, customer of, or supplier to, or
other Person who derives any of its purchases or revenues from its activities
with the Company or its respective shareholders, partners, members, subsidiaries
or affiliates (except for (1) fees received for acting as an independent
manager, independent director or independent trustee, as the case may be, of the
Company or any affiliate of the Company, and (2) any fees paid by the Company or
any affiliate of the Company to the Approved ID Provider for such Independent
Manager), (C) a member of the immediate family of any such shareholder, officer,
director, partner, member, manager, attorney, counsel, employee, creditor,
supplier, customer or other person or (D) a Person who controls or is under
common control with any Person described in clauses (A)-(C) (provided that,
acting as an independent manager, independent director or independent trustee of
the Company or any affiliate of the Company shall not constitute control of the
Company or any such affiliate of the Company), and (ii) is employed by, in good
standing with and engaged by the Company in connection with, in each case, an
Approved ID Provider. A person that otherwise satisfies the foregoing shall not
be disqualified from serving as an Independent Manager or an independent
director, as the case may be, solely because such




--------------------------------------------------------------------------------




individual is at the time of initial appointment, or at any time while serving
as an Independent Manager or an independent director, as the case may be, an
Independent Manager, an independent manager or springing member of a “Special
Purpose Entity” affiliated with the Company or an affiliate of the Company
provided that such Person is provided by an Approved ID Provider.


“Loan Agreement” means that certain Loan Agreement dated on or about November 1,
2012 between the Company and the Lender regarding the Mortgage Loan.


“Loan Documents” has the meaning assigned to such term in the Loan Agreement.


“Material Action” is defined in Section 5.11(b) hereof.


“Mortgage Loan” means that certain mortgage loan in the original principal
amount of Twenty Four Million Dollars ($24,000,000) made by Morgan Stanley
Mortgage Capital Holdings LLC, a New York limited liability company (“Lender”)
to the Company.


“Mortgage Loan is Outstanding” means that (A) the Mortgage Loan or any part
thereof is outstanding to the Lender or its affiliate(s), successor(s) or
assign(s) as holders of the Mortgage Loan, and (B) the Mortgage Loan is secured
by a mortgage lien on the Property.


"Special Member" means, upon such person's admission to the Company as a member
of the Company pursuant to Section 6.9, a person acting as Independent Manager,
in such person's capacity as a member of the Company. A Special Member shall
only have the rights and duties expressly set forth in this Agreement.
5.    The definition of "Bankruptcy" in Article II of the Original Operating
Agreement is hereby amended by deleting the word "dissolution," from subsection
(vii)(a) thereof and by adding the following sentence at the end thereof: "The
foregoing definition of Bankruptcy is intended to replace and shall supersede
and replace the definition of "Bankruptcy" set forth in Sections 18-101(1) and
18-304 of the Limited Liability Company Law.”
6.    Article IV of the Original Operating Agreement is hereby amended by
inserting the following Section 4.10 at the end thereof:
4.10    Limitations on Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not be required to make
a distribution to any Member on account of its interest in the Company if such
distribution would violate the Limited Liability Company Law or any other
applicable law.
7.    Section 5.1(a) of the Original Operating Agreement is hereby amended by
inserting the words “and Material Actions” after the words “Major Decisions” in
the first line thereof and in the third sentence thereof.


8.    Section 5.1(c) of the Original Operating Agreement is hereby amended by
inserting the phrase “but subject to Section 5.11(b) hereof” after the phrase
“Notwithstanding Sections 5.1(a) and 5.1(b) hereof” in the first line thereof.


9.    Section 5.5 of the Original Operating Agreement is hereby amended by
inserting the following sentence at the end thereof: “Notwithstanding anything
in this Section 5.5. to the contrary, so long as the




--------------------------------------------------------------------------------




Mortgage Loan is Outstanding, termination of the Management Agreement and
replacement of the manager is subject to the terms of the Loan Agreement.”


10.    Section 5.6 of the Original Operating Agreement is hereby amended in its
entirety to read as follows:


5.6    Indemnification; Limits on Liability. Without duplication of amounts
reimbursed to a Member pursuant to Section 5.3 hereof, the Company shall and
does hereby, to the fullest extent permitted by law, indemnify and hold harmless
each Member (including the Managing Member), Independent Manager and Special
Member, their respective successors and assigns, from and against any and all
losses, liabilities, obligations, claims, causes of action, demands, costs and
expenses including reasonable attorneys' fees), incurred by such party with
respect to any act or omission performed by such party within the scope of the
authority conferred upon it by this Agreement, except for acts or omissions that
constitute fraud, willful misconduct, gross negligence or a material breach of
this Agreement. Except for acts that constitute fraud, willful misconduct, gross
negligence, or a material breach of this Agreement, no Member, Independent
Manager or Special Member shall be liable to the Company or to another Member
(and the interest of each Member in the Company, and in its property and assets,
shall be free of any claims by the Company or a Member) by reason of any act
performed for or on behalf of the Company, or in furtherance of the Company
business, or by reason of any omission. Any indemnity under this Section 5.6
shall be provided out of and the extent of Company assets only, and no Member
shall have any personal liability on account thereof. The indemnity and the
limit on liability provided in this Section 5.6 shall survive the dissolution
and termination of the Company and the termination of this Agreement.
Notwithstanding anything to the contrary herein or in any other document
governing the formation, management or operation of the Company, so long as the
Mortgage Loan is Outstanding, any indemnification by the Company of the Members,
including a Special Member, an affiliate of a Member, or an Independent Manager,
shall be fully subordinate to any obligations respecting the Mortgage Loan and
to the fullest extent permitted by law, shall not constitute a claim against the
Company in the event that the cash flow of the Company after payment of all
obligations then due under the Mortgage Loan is insufficient to pay such
indemnity obligations.


11.    Article V of the Original Operating Agreement is hereby amended by
inserting the following Section 5.11 at the end thereof:


5.11.    Independent Managers.


(a)    So long as the Mortgage Loan is Outstanding, the Members shall cause the
Company to have at least two Independent Managers who will be appointed by the
Members. The Members hereby appoint Julia A. McCullough and Beth L. Peoples as
the Independent Managers. To the fullest extent permitted by law, including
Section 18-1101(c) of the Limited Liability Company Law, and notwithstanding any
duty otherwise existing at law or in equity, the Independent Managers shall
consider only the interests of the Company, including its creditors, and the
Members in acting or otherwise voting on the matters referred to in Section
5.11(b). Except for duties to the Company as set forth in the immediately
preceding sentence (which such duties to the Members, the Company and the
Company's creditors apply solely to the extent of their respective economic
interests in the Company but excluding (i) all other interests (including,
without limitation, all other interests of the Members), (ii) the interests of
other affiliates of the Company or the Members, and (iii) the interests of any
group of




--------------------------------------------------------------------------------




affiliates of which the Company or the Members is a part), the Independent
Managers shall not have any fiduciary duties to the Members or any other Person
bound by this Agreement; provided, however, the foregoing shall not eliminate
the implied contractual covenant of good faith and fair dealing. To the fullest
extent permitted by law, including Section 18-1101(e) of the Limited Liability
Company Law, an Independent Manager shall not be liable to the Company, the
Members or any other Person bound by this Agreement for breach of contract or
breach of duties (including fiduciary duties), unless the Independent Manager
acted in bad faith or engaged in willful misconduct. No resignation or removal
of an Independent Manager, and no appointment of a successor Independent
Manager, shall be effective until such successor shall have accepted his or her
appointment as an Independent Manager by executing a counterpart to this
Agreement. In the event of a vacancy in the position of Independent Manager, the
Members shall, as soon as practicable, appoint a successor Independent Manager.
Notwithstanding anything to the contrary contained in this Agreement, no
Independent Manager shall be removed or replaced unless the Company provides the
Lender with the identity of the proposed replacement Independent Manager,
together with a certification that such replacement satisfies the requirements
for an Independent Manager set forth in this Agreement. All right, power and
authority of the Independent Managers shall be limited to the extent necessary
to exercise those rights and perform those duties specifically set forth in this
Agreement. No Independent Manager shall at any time serve as trustee in
bankruptcy for any Affiliate of the Company. An Independent Manager is hereby
designated as a "manager" within the meaning of Section 18-101(10) of the
Limited Liability Company Law.


(b)    Notwithstanding any other provision of this Agreement or in any other
document governing the formation, management or operation of the Company, so
long as the Mortgage Loan is Outstanding, neither the Members nor any other
Person shall be authorized or empowered, nor shall they permit the Company,
without the prior unanimous written consent of the Members and all Independent
Managers, to take any of the following actions (“Material Actions”), provided,
however, that, so long as the Mortgage Loan is Outstanding, the Members may not
authorize the taking of any Material Action, unless there are at least two
Independent Managers then serving in such capacity:


(i) file any insolvency, or reorganization case or proceeding, to institute
proceedings to have the Company be adjudicated bankrupt or insolvent;


(ii) institute proceedings under any applicable insolvency law respecting the
Company;


(iii) seek any relief for the Company under any law relating to relief from
debts or the protection of debtors;


(iv) consent to the filing or institution of bankruptcy or insolvency
proceedings against the Company:


(v) file a petition seeking, or consent to, reorganization or relief with
respect to the Company under any applicable federal or state law relating to
bankruptcy or insolvency;


(vi) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for the Company
or a substantial part of its property;


(vii) make any assignment for the benefit of creditors of the Company;




--------------------------------------------------------------------------------






(viii) to sell all, or substantially all, of the assets of the Company (except
as otherwise expressly permitted in the Loan Documents); or


(ix) to the fullest extent permitted by law, consent to the dissolution, winding
up, liquidation, consolidation or merger, in whole or in part, of the Company.


In the event of a conflict between Section 5.1(c) and Section 5.11(b) of this
Agreement, the provisions of Section 5.11(b) shall control.


12.    Section 6.1(a) of the Original Operating Agreement is hereby amended by
inserting the following clause at the end thereof: “including without limitation
the Loan Agreement (so long as the Mortgage Loan is Outstanding)”.


13.    The second paragraph of Section 6.6(a) of the Original Operating
Agreement is hereby amended by inserting the clause “,subject to the provisions
of Section 5.11(b) hereof, “ after the words “the Triggering Members may” and
before the words “sell the Property” in the first sentence thereof.


14.    Section 6.8 of the Original Operating Agreement is hereby amended by
adding the clause “and, so long as the Mortgage Loan is Outstanding, subject to
the provisions of the Loan Agreement” at the end of the introductory provision
thereof.


15.    Article VI of the Original Operating Agreement is hereby amended by
inserting the following Section 6.9 after Section 6.8 thereof:


6.9.    Special Member.
Upon the occurrence of any event that causes the Members to cease to be a member
of the Company (other than upon continuation of the Company without dissolution
upon (a) an assignment by each Member of all of its limited liability company
interest in the Company and the admission of the transferee pursuant to Article
VI, or (b) the resignation of each Member and the admission of an additional
member of the Company as set forth herein), each person acting as an Independent
Manager pursuant to Section 5.11 shall, without any action of any person and
simultaneously with the Members ceasing to be members of the Company,
automatically be admitted to the Company as a Special Member and shall continue
the Company without dissolution. No Special Member may resign from the Company
or transfer its rights as Special Member unless (i) a successor Special Member
has been admitted to the Company as Special Member by executing a counterpart to
this Agreement, and (ii) such successor has also accepted its appointment as
Independent Manager pursuant to Section 5.11; provided, however, the Special
Members shall automatically cease to be members of the Company upon the
admission to the Company of a substitute Member. Each Special Member shall be a
member of the Company that has no interest in the profits, losses and capital of
the Company and has no right to receive any distributions of Company assets.
Pursuant to Section 18-301 of the Limited Liability Company Law, a Special
Member shall not be required to make any capital contributions to the Company
and shall not receive a limited liability company interest in the Company. A
Special Member, in its capacity as Special Member, may not bind the Company.
Except as required by any mandatory provision of the Limited Liability Company
Law, each Special Member, in its capacity as Special Member, shall have no right
to vote on, approve or otherwise consent to any action by, or matter relating
to, the Company, including, without limitation, the merger, consolidation or




--------------------------------------------------------------------------------




conversion of the Company; provided, however, the forgoing prohibition shall not
limit the obligations of the Special Member, in its capacity as Independent
Manager, to vote on such matters required under this Agreement. In order to
implement the admission to the Company of each Special Member, each person
acting as an Independent Manager pursuant to Section 5.11 shall execute a
counterpart to this Agreement. Prior to its admission to the Company as Special
Member, each Person acting as an Independent Manager pursuant to Section 5.11
shall not be a member of the Company.
16.    Section 7.1(a) of the Original Operating Agreement is hereby amended by
deleting the word "Bankruptcy" after "(B)" in the first sentence thereof and
replacing it with the words "[Intentionally Omitted]".
17.    Section 7.1(b) of the Original Operating Agreement is hereby amended by
inserting the phrase "to the fullest extent permitted by law," immediately
following the phrase "in respect of a Member,”.
18.    Article VII of the Original Operating Agreement is hereby amended by
inserting the following Section 7.7 at the end thereof:
7.7    Dissolution. The Company shall be dissolved, and its affairs shall be
wound up upon the first to occur of the following: (i) the termination of the
legal existence of the last remaining member of the Company or the occurrence of
any other event which terminates the continued membership of the last remaining
member of the Company in the Company unless the Company is continued without
dissolution in a manner permitted by this Agreement or the Limited Liability
Company Law or (ii) the entry of a decree of judicial dissolution under Section
18‑802 of the Limited Liability Company Law. Upon the occurrence of any event
that causes the last remaining member of the Company to cease to be a member of
the Company or that causes the last remaining Member to cease to be a member of
the Company (other than upon continuation of the Company without dissolution
upon an assignment by such Member of all of its limited liability company
interest in the Company and the admission of the transferee pursuant to the
terms of this Agreement), to the fullest extent permitted by law, the personal
representative of such member is hereby authorized to, and shall, within 90 days
after the occurrence of the event that terminated the continued membership of
such member in the Company, agree in writing (i) to continue the Company and
(ii) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of the Company, effective as of the
occurrence of the event that terminated the continued membership of such member
in the Company.
19.     Section 8.1(a) of the Original Operating Agreement is hereby amended in
its entirety to read as follows:
(a)    Upon the dissolution of the Company, the Managing Member (unless the
Managing Member shall have suffered a Disabling Event in which event the
Non-Managing Member) (herein referred to as the “Liquidator”) shall proceed to
wind up the affairs of the Company, liquidate the property and assets of the
Company, and terminate the Company, and the proceeds of such liquidation shall
be applied and distributed in the following order of priority:
(1)    to the expenses of liquidation and to the payment of the debts and
liabilities of the Company owing to Persons other than Members and their
Affiliates; and to the establishment of any reserves, that the Liquidator deems
necessary or appropriate to provide for any contingent or conditional or
unmatured liabilities or obligations of the Company (other




--------------------------------------------------------------------------------




than those owing to Members) or of the Members arising out of or in connection
with the Company (which reserves may be held by a liquidating trust established
for the benefit of the Members for the purpose of liquidating Company assets,
collecting amounts owed to the Company, and paying any contingent or unforeseen
liabilities of the Company); provided, however, that after the expiration of a
one year period, any excess reserves remaining shall be distributed in the
manner hereinafter provided in this Section 8.1(a); and then
(2)    to the satisfaction of any obligations of the Company to Members and/or
their Affiliates not otherwise provided for in this Section 8.1(a); and then
(3)    to TRG LLC in an amount equal to any accrued but unpaid Return on the TRG
Excess Contributions; and then
(4)    to TRG LLC in an amount equal to the TRG Excess Contributions to the
extent that the TRG Excess Contributions have not been previously distributed to
TRG LLC; and then
(5)    to Members in proportion to and to the extent of their positive Capital
Account balances. For this purpose, the determination of the Members' Capital
Account balances shall be made after adjustment to reflect the allocation of all
Profits, Losses, and items in the nature of income, gain, expense, or loss under
Section 4.1, Section 4.2, and Section 4.3 hereof and distributions pursuant to
Section 4.5 hereof and clauses (5) and (6) of this Section 8.1(a) through the
Fiscal Year of Liquidation of the Company. Subject to the provisions of clause
(3) of this Section 8.1(a), all distributions pursuant to this Section 8.1
20.    Section 8.2 is hereby deleted in its entirety, and the following Sections
8.2, 8.3 and 8.4 are hereby inserted in lieu thereof:
8.2    Bankruptcy of a Member. Notwithstanding any other provision of this
Agreement, the Bankruptcy of a Member or a Special Member shall not cause such
Member or Special Member, respectively, to cease to be a member of the Company
and upon the occurrence of such an event, the Company shall continue without
dissolution. Each Member and Special Member waives any right it may have to
agree in writing to dissolve the Company upon the Bankruptcy of such Member or
Special Member, or the occurrence of any event that caused such Member or
Special Member to cease to be a member of the Company.
8.3    Existence of the Company. The existence of the Company as a separate
legal entity shall continue until cancellation of the Certificate of Formation
as provided in the Limited Liability Company Law.
8.4    Cancellation of the Company. The Company shall terminate when (i) all of
the assets of the Company, after payment of or due provision for all debts,
liabilities and obligations of the Company shall have been distributed to the
Members in the manner provided for in this Agreement and (ii) the Certificate of
Formation shall have been canceled in the manner required by the Limited
Liability Company Law.
21.    Section 9.3 is hereby deleted in its entirety and the following language
is hereby inserted in lieu thereof:
9.3    Applicable Law; Binding Agreement. This Agreement shall be governed by
and construed under the laws of the State of Delaware (without regard to
conflict of laws




--------------------------------------------------------------------------------




principles), all rights and remedies being governed by said laws. The Members
hereby confirm that the Members intended that the Company and this Agreement be
governed by the laws of the State of Delaware at all times since its formation.
Notwithstanding any other provision of this Agreement, the Member agrees that
this Agreement, including, without limitation, Section 5.11, constitutes a
legal, valid and binding agreement of the Members, and is enforceable against
the Members in accordance with its terms.
22.    Notwithstanding any other provision of the Operating Agreement, this
Amendment constitutes a legal, valid, and binding agreement of the parties and
is enforceable against such parties, in accordance with its terms. Except as
hereby amended, the Original Operating Agreement shall remain in full force and
effect. This Amendment shall be governed by and construed under the laws of the
State of Delaware (without regard to conflict of laws principles), all rights
and remedies being governed by said laws. Each provision of this Amendment shall
be considered severable, and if for any reason any provision or provisions
herein are determined to be invalid, unenforceable, or illegal under any
existing or future law, such invalidity, unenforceability, or illegality shall
not impair the operation of or affect those portions of this Amendment which are
valid, enforceable, and legal. For purposes of this Amendment, a signature
delivered by facsimile or other electronic format shall be deemed the same as
the delivery of an original signature. This Amendment may be executed in
multiple counterparts, each of which shall be deemed an original and together
which shall constitute one and the same agreement.




[Signatures to follow on next page]


























































--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first written above.




Members:


TRG SUNVALLEY LLC, a
Delaware limited liability company


By: The Taubman Realty Group Limited
Partnership                                                
By:
/s/ Robert S. Taubman
 
 
Its:
Authorized Signatory



                        




TAUB-SV, LLC, a
Delaware limited liability company


By: The Robert S. Taubman Revocable
Trust dated August 9, 1982,
as amended, a manager                    
                        
By:
/s/ Robert S. Taubman
 
Robert S. Taubman, Trustee



                        






Independent Managers/Special Members:


                        
                        
 
/s/ Julia A. McCullough
Name:
Julia A. McCullough

                        
                        
 
/s/ Beth L. Peoples
Name:
Beth L. Peoples



                    


